

117 HRES 719 IH: Thanking and promoting the professions of perinatal nurses by encouraging participation in “National Perinatal Nurses Week”.
U.S. House of Representatives
2021-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 719IN THE HOUSE OF REPRESENTATIVESOctober 12, 2021Ms. Roybal-Allard submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONThanking and promoting the professions of perinatal nurses by encouraging participation in National Perinatal Nurses Week.Whereas perinatal nurses work with patients who are attempting to become pregnant, are currently pregnant, or have recently delivered;Whereas perinatal nurses provide prenatal care and testing, care of patients experiencing pregnancy complications, care during labor and delivery, and care of patients following delivery;Whereas perinatal nursing includes labor and delivery nurses, mother-baby nurses, and neonatal nurses;Whereas continuous support during labor from a registered nurse is critical to achieve improved birth outcomes;Whereas there has been a persistent shortage of nurses across all fields, while demand continues to grow;Whereas mothers are dying in the United States at the highest rate in the developed world, and the crisis is most severe for Black mothers;Whereas nurses are positioned to provide unique insight into patient care circumstances that may contribute to women’s deaths, thereby reducing the rate of and disparity in maternal mortality;Whereas October, the 10th month of the year, was chosen to celebrate National Perinatal Nurses Week to represent an Apgar score of 10;Whereas Apgar is the point system used to evaluate the health of a newborn baby, with 10 representing the healthiest possible score for a baby, and this score is assigned and recorded by the perinatal nurse attending the birth;Whereas the 10th day of the month of October was chosen to begin National Perinatal Nurses Week to represent 10 centimeters dilated, the measurement used to evaluate a woman’s progress in labor;Whereas 10 centimeters dilated constitutes complete cervical dilation, the successful completion of the first phase of labor when a woman is ready to deliver her baby, and this progress is supported and recorded by the perinatal nurse attending the birth; andWhereas the week of October 10, 2021, through October 16, 2021, is set aside to celebrate National Perinatal Nurses Week to raise public awareness of and celebrate the 350,000 perinatal nurses who are clinically active in hospitals, perinatal facilities, and health centers: Now, therefore, be itThat the House of Representatives thanks and promotes the professions of perinatal nurses by encouraging patients, hospital administrators, health care professionals, policymakers, and others to become more familiar with the contributions of perinatal nurses by participating in National Perinatal Nurses Week.